                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

TAYR KILAAB AL GHASHIYAH,,

        Petitioner,
                                                  Case No. 15-cv-514-jdp
   v.

BRIAN FOSTER,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent dismissing this case.




              /s/                                          01/18/2019
        Peter Oppeneer, Clerk of Court                     Date
